Citation Nr: 1600286	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-20 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUES

1.  Entitlement to payment or reimbursement of private medical expenses in the amount of $185,481.21 incurred at Memorial Hermann Medical Center in Houston, Texas, from July 15, 2011 to July 25, 2011.

2. Entitlement to payment or reimbursement of private medical expenses in the amount of $20,179.50 incurred at Memorial Hermann Medical Center in Houston, Texas, from July 25, 2011 to August 3, 2011.


REPRESENTATION

Appellant represented by:	Lucas Gaskamp, Attorney

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1969.  The appellant is the private attorney of the vendor of the private medical expenses in question, Memorial Hermann Hospital-Texas Medical Center. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs Medical Center (VAMC) in Houston, Texas, which denied the benefits sought on appeal. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA (VVA) and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, Memorial Hermann Medical Center (MHMC) filed a claim with VA for reimbursement of expenses incurred as a result of the Veteran's July 2011 injury.  This claim was denied in November 2011.  In response from a notice of disagreement received from the appellant, a statement of the case was issued in August 2012.  The appellant responded by filing a timely substantive appeal. 

Because it is possible that the Veteran will be personally liable to pay a substantial amount of money as a result of his treatment at MHMC, the claims were previously remanded in February 2015 specifically to provide the Veteran and his representative with notice of the actions taken in this appeal.  Notably, the Board requested that the November 2011 decision on appeal and August 2012 statement of the case (SOC) be furnished to the Veteran and his representative.  

Subsequent to the prior remand, a June 2015 decision denying entitlement to reimbursement of medical expenses from July 25, 2011 to August 3, 2011 and a July 2015 SOC were associated with the claims file.  It appears that some records may have been sent to a new address for the Veteran on [redacted] in [redacted], Texas.  See Certified Mail receipts.  There is no indication that the 2015 decision or SOC were sent to the Veteran's representative.  Additionally, there is no indication that the initial decision or SOC were sent to the Veteran or his representative, Texas Veterans Commission, as directed in the prior remand.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is required to ensure compliance with the prior Board Remand. 

The claim, decision, or statement of the case regarding the claim for reimbursement for medical expenses at MHMC incurred from July 15, 2011 to July 25, 2011 are not associated with the claims file for review.  According to Veterans Appeals Control and Locator System (VACOLS), there is an indication that the benefit was granted on June 22, 2015.  Therefore, on remand, the award letter concerning this claim should be associated with the record.  If the claim was not granted, the decision and statement of the case should be provided to the Veteran and his representative.  Additionally, the decision, statement of the case, and any other pertinent documents associated with the initial clinical review and denial of the claim should also be associated with the claims file.  

Although the February 2015 Board remand was sent to the Veteran's mailing address of record, the letter was returned as undeliverable.  As discussed above, the claims file contains a new address for the Veteran; however, it does not appear that a copy of the February 2015 Board remand was ever mailed to the Veteran's correct address.  The Veteran's current mailing address must be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address. 

2.  Provide the Veteran and his representative with copies of the November 2011 decision on appeal and 2012 statement of the case addressing MHMC's claim for reimbursement of medical expenses and provide the Veteran's representative copies of the June 2015 decision and the July 2015 statement of the case.  The Veteran and his representative should be afforded an appropriate opportunity to respond and present evidence or argument in connection with the appeal. 

3.  Associate with the claims file any award regarding the claim for reimbursement of medical expenses incurred from July 15, 2011 to July 25, 2011.  If the claim was not granted, obtain and associate with the claims file all documents associated with the initial clinical review and denial of the claim for reimbursement of medical expenses incurred from July 15, 2011 to July 25, 2011.  Provide the Veteran and his representative with copies of the decision and statement of the case addressing MHMC's claim for reimbursement of medical expenses incurred from July 15, 2011 to July 25, 2011.  The Veteran and his representative should be afforded an appropriate opportunity to respond and present evidence or argument in connection with the appeal. 

4.  Thereafter, the AOJ should readjudicate the appeal with consideration of any response received.  If the appeal remains denied, either in whole or in part, the AOJ should issue a supplemental statement of the case (SSOC) and provide copies of the SSOC to the appellant and Veteran as well as their representatives and an appropriate amount of time should be afforded for response before the claim is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

